Citation Nr: 0426157	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, left acromio-clavicular joint, with post-operative 
scar, currently rated as 20 percent disabling.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran was in active service from January 1941 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim for an increased rating for his left 
shoulder disorder.  The veteran perfected an appeal of that 
decision.  For good cause shown, the veteran's motion for 
advancement on the docket has been granted.  See 38 USCA 
7107(a); 38 CFR 20.900(c) (2003). 

The Board also notes that the April 1995 decision denied 
service connection for hearing loss.  The veteran's 
correspondence in February 1996 constitutes a notice of 
disagreement with that decision.  However, it does not appear 
that the veteran has ever been provided with a Statement of 
the Case (SOC) as to that issue.  

For the reasons outlined below, this appeal REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.   
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.

The veteran was served during World War II and had surgery on 
his left shoulder in 1944 in Naples, Italy.  He received 
private medical treatment for the service-connected injury 
upon leaving service until 1996.  His primary physician from 
the time he left service until 1996 is deceased.  At the time 
of his November 1998 hearing in this matter a different 
physician, Dr. P, was attending to his left shoulder injury.  
At the hearing, a medical report from Dr. P was presented.  
Although the record contains a statement from Dr. P, the 
record does not contain any of his treatment records 
pertaining to the veteran.  The RO should request medical 
records from Dr. P and ask him to provide all records of 
treatment since 1994.  

Additionally, the veteran's representative has asserted that, 
because the most recent examination was conducted in October 
2001, the veteran should be provided a more recent 
examination.  Because of the length of time that has expired 
since the last examination and because neither examiner had 
the opportunity to review the veteran's claims file, the 
Board finds that remand of the case is appropriate. 

A review of the record also reflects that the veteran's claim 
of entitlement to service connection for hearing loss was 
denied in the April 1995 rating decision.  The veteran 
submitted correspondence which constitutes disagreement with 
that decision.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the SOC, the claim should be returned to 
the Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997)

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for traumatic 
arthritis, left acromio-clavicular joint, 
with post-operative scar since 1994.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain any treatment records 
from Dr. P, and any current VA treatment 
records.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his traumatic arthritis 
of the left acromio-clavicular joint with 
post operative scar.  The claims folder 
must be made available to the physician.  
The examination should include any tests 
or studies, including X-rays, that are 
deemed necessary for an accurate 
assessment.  

The examiner should opine on the severity 
of the service-connected left shoulder 
disability, including any functional 
impairment caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
left shoulder.  The examiner should be 
asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time.  The examiner should also be 
asked to determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for an 
increased rating for the left shoulder 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and be given the opportunity to 
respond.

4.  With regard to the issue of service 
connection for hearing loss, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal on this issue (if he 
so desires) by filing a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




